PNG
    media_image1.png
    854
    724
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: arrow]


[AltContent: arrow]
[AltContent: textbox (X-axis: first and second arms)]



[AltContent: textbox (Y-axis: first and second arms)][AltContent: textbox (Z-axis: first and second arms)]




Response to Arguments
“the Applicant believes the Examiner has failed to appreciate that Stender DOES NOT disclose, teach or make obvious "wherein the opening has a central axis that is perpendicular to a plane formed by the first arm and a second arm of the pet nail clipper", as required by all of Applicant's claims.”
	In response, the examiner has explained in detail above the orientation of the bracket of Stender with respect to the arms of the tool of the Stender. The examiner is of the opinion the applicant is relying on the applicant’s drawings as the means for limiting the examiner’s interpretation of the claim language. The claim language “wherein the opening has a central axis that is perpendicular to a plane formed by the first arm and a second arm of the pet nail clipper” is relatively broad and open to the reasonable interpretation rendered by the examiner in the combination of Dunn in view of Stender. The examiner comprehends Applicant’s bracket as being attached to a first arm such that the bracket extends at angle/orientation relative to the first arm such 


/JERMIE E COZART/Primary Examiner, Art Unit 3799